Petition fob Reheabing.
Gillett, J.
Appellee’s counsel have filed a petition for a rehearing in this cause, and we have given careful consideration to the views that find expression in their brief in. support of such petition. After doing so, and upon a reexamination of, and further search for authorities, we adhere to the conclusion before announced that the law is valid. The original opinion stated at length the views of a majority of the court, but the importance of the case is a sufficient reason for a further opinion.
It must not be forgotten that §1 of article 10 of the State Constitution is not the source of the legislative power of taxation, for that section is only &. curb upon the authority of the General Assembly. Can it be said that a law that authorizes a deduction of mortgage debts from the value of the tracts of real estate to which they respectively attach provides for an unequal assessment, or that it is a regulation that prevents a just valuation of all property not authorized to be exempted by the Constitution? It is true that the General Assembly has hot power to fix a valuation upon *576real estate, but this act is based upon a recognition of the fact that we have already shown upon the authorities, both federal and state,, that he who makes a mortgage upon his real estate does an act that amounts to a conditional alienation of his title, and it is, of course, unquestionable that he thereby parts with a substantial part of his land value. Counsel for appellee may assert that a mortgage is a mere lien, and for most purposes we so recognize it; but if it be the law — and it does not admit of question that it is — that the mortgage will be treated as a conveyance of title whenever necessary to protect the rights of the parties, the question arises whether the General Assembly cannot seize upon this fact to avoid double taxation ? As pointed out in our former opinion, the Supreme Court of the United States has declared that a mortgage may be treated as a conveyance of the land pro tanto, so that, with 'statutory authority, a non-resident mortgagee may be compelled to pay a ratable part of the assessment upon the land at the situs thereof. If it be asked, how do we justify the omission to place lands encumbered by vendor’s liens, mechanic’s liens, or judgment liens upon the same footing as lands subject to mortgage ? we answer that such former demands are mere liens; while, in the case of a mortgage, the mortgagor has by deed, in no insubstantial sense, parted with a part of his interest in the land. Is this not reason enough to justify the General Assembly in recognizing this as ground for distinction, when to do so would be, in its judgment, to accomplish justice ? This court in the Florer case held that debts could be deducted from credits, because the constitutional mandates as to equality in the assessment and as to a just valuation of all property not authorized to be exempted by the Constitution had no reference to mere fictitious values; and this case stands upon the same general footing, but it finds stronger support in reason, in that there is a separation of values by defeasible deed. Within a year after the taking effect of the present State Constitution the General Assem*577bly passed an act concerning taxation which contained, in §23 thereof, the following words: “Provided, that each taxpayer may and is hereby authorized to deduct the amount of his indebtedness out of his solvent claims.” Acts s. s. 1852, p. 44. The force of a construction of the Constitution by a session of the General Assembly that had in its personnel a considerable number of the members of the constitutional convention is forcefully pointed out in City of Indianapolis v. Navin, 151 Ind. 139, 41 L. R. A. 337. The validity of such enactments as the one last mentioned has been a number of times assumed by this court before the decision in the Florer case. Matter v. Campbell, 71 Ind. 512; Wasson v. First Nat. Bank, 107 Ind. 206; City of Indianapolis v. Vajen, 111 Ind. 240; Moore v. Hewitt, 147 Ind. 464. In the Florer case the question was directly in judgment, and we must overrule that decision if we depart from our previous ruling in this case that the taxation law of 1899 is valid.
We will now call attention to a few authorities on the subject of mortgage deductions not cited in 'our previous opinion. The legislature of Oregon passed a law which provided for a taxation of real estate mortgages at the situs of the land, and authorized the deduction of the amount of such mortgages from the tracts of real estate to which they respectively attached. The constitution of Oregon upon the subject of taxation is in every material particular a precise counterpart of our constitutional provision on the subject; yet it was held in Crawford v. Linn County, 11 Ore. 482, 5 Pac. 738, upon a full consideration of the question, that the statute was valid. The statute referred to is the same one that the Supreme Court of the United States, in Savings, etc., Society v. Multnomah Co., 169 U. S. 421, 18 Sup. Ct. 392, 42 L. Ed. 803, held did not deny the equal protection of the laws. The case of State v. Runyon, 41 N. J. L. 98, is to a considerable extent in point. In the year *5781876 the legislature of New Jersey enacted a statute that provided that mortgages upon real estate should not be taxed unless the mortgagor made a claim for a deduction on such account. In that event, if the claim was allowed by the assessor, the mortgage was taxed at the situs of the land. In passing upon the validity of that law, the court, in the case cited, speaking by Depue, J., said: “Independent of constitutional restrictions and prohibitions, the legislature is the sole judge of the propriety of taxation. It may select and define the sources from which the public revenue shall be derived, and prescribe the means by which taxes shall be laid, levied, and collected. Perfect equality in taxation is a good that is unattainable, and will be so long as the instruments of government are imperfect. The framers of the constitutional amendments did not aim at the impossible. They contented themselves with the accomplishment of so much of good as was .attainable under the single requirement that 'property shall be assessed for taxes under general laws and by uniform rules, according to its true value’. In other respects, the legislative power over taxation was left unimpaired. If property be such in its nature as, upon ordinary principles of taxation, to be capable of having a two-fold situs for taxation, the legislature may select either as the place where the tax shall be laid. Chattels considered under the legal classification of personalty, follow the person of the owner, and yet chattels may be so localized in use as to be taxable at the place where they are situate, as against the owner who resides elsewhere within the state. State v. Falkinburge, 3 Green 320. A mortgage possesses the same dual characteristics. The debt of which the bond is the representative is a chose in action which has no locality, and will follow the residence of the owner. The mortgage, as security for the debt, is a conveyance of a qualified interest in the mortgaged premises, and creates an estate in lands. * * * The legislature may, I think, select, as the situs of taxation of mortgages, either the political *579division where the owner resides, or that in which the mortgaged premises are situate.” It must be admitted, of course, that the constitution of New Jersey does not require all property to be taxed, but the point in the case lies in the fact that it recognizes the right of the legislature, when it determines to tax lands, to permit mortgage values to be deducted therefrom, notwithstanding the requirement that property is to be assessed at its “true value”.
We are not led to doubt whether the conclusion we have reached is right because of the contention under former legislation taxes have not been treated as debts which the owner was bound to pay. As before shown, they may be so treated, and we must regard the statute as a legislative recognition of the fact that, substantially speaking, the burden is upon the owner. Nor can we accept the view that the enactment in question is sporadic, and therefore to be treated as a legislative misfit in our system of taxation. In Lutz v. City of Crawfordsville, 109 Ind. 466, 468, the court said of the construction of statutes enacted at different times, but upon the same subject-matter: “If the legislature manifests an intention to create a system for the government of any subject, it is the duty of the court to effectuate that intention by such a construction as will make the system consistent in all its parts, and uniform in its operation. It would violate all rules of logic, as well as settled principles of law, to dissect the system into parts and assign effect to each part irrespective of its effect upon the uniformity and consistency of the entire system. Statutes are to be construed as part of a uniform system, and such a scheme adopted as will give each part its appropriate place, and not destroy uniformity and harmony by cutting the system into disjointed and incongruous parts.”
The authorities are against appellee on the subject of classification. In addition to the authorities cited in the principal opinion, we cite Edwards v. People, 88 Ill. 340, *580347, and People v. Barker, 155 N. Y. 330, 332, 49 N. E. 940. In the former case the supreme court of Illinois said'. “It is also objected, that the revenue law is unconstitutional, because the method of assessing is not uniform. The fact that certain credits and deductions may be allowed in .the assessment of personal property, does not establish a want of uniformity. Where a law operates alike upon all persons and property like situated, it may be regarded as uniform. This, as we understand our revenue law, is its practical operation. Perfect equality in taxation is a problem of difficult solution.” In the New York case the court of appeals reached the same conclusion, but upon a somewhat .different course of reasoning. The court said: “The right to have debts deducted from the value of taxable property is not an absolute one, but in the nature of a favor. The state may grant or withhold it at pleasure. It was in the power of the state to tax all the property the relator had without providing for any deduction on account of debts. It cannot, therefore, be said that a law which permits the deductions as to certain debts and forbids it as to other debts, violates any constitutional provision.”
On the subject of classification it is not difficult to accumulate extreme statements made by courts in the condemnation of statutes that so offend, but it materially conduces to a more intelligent understanding of the effect of such decisions if such statements are read in connection with the enactments they condemn. But if we may venture to attempt to extract the cardinal principle from the many discordant opinions upon the subject of classification, we may say that it will be found that what they condemn is a classification that is arbitrary, because it is not founded on differences recognized by the constitution, or naturally inhering in the subject-matter of the legislation to an extent that would at least suggest some reason why the lawmaking power, acting in a presumed spirit of fairness, should have made the distinction. As stated before, we perceive in the *581statute under consideration a substantial reason for distinguishing between mortgages or defeasible sales and mere liens. And there is also a substantial reason for not permitting such deductions from personal property generally, since it is a fact, so well known as to be judicially recognized, that real estate bears more than its proportion of the burdens imposed by the State government.
The provision that not more than one-half of the assessed value of the property shall be allowed as a deduction is not arbitrary, although some mortgagors may gain a greater benefit from the law than others. There is a basis in reason for such requirement, in that a wise public policy is conserved by an enactment that, even if it releases a property owner from a part of the burden of taxation, still leaves him some portion of such burden, because his vote or influence is by that consideration likely to be cast on the side of holding public officers to due economy in the administration of public affairs. In Cooley on Taxation, p. 170, it is said: “Even within the class taxed, however, there may be rules of distinction; and these are perfectly admissible, provided they are general rules and are observed.”
While the fact that the result of the upholding of this law may be to take millions of dollars worth of property from the State’s assessment sheet has caused us to consider this case with great care, yet we cannot strike down the law for that reason. The question is political in its character, and, if the act is inimical to the interests of the State, the argument mentioned should be addressed to the General Assembly.
The petition for a rehearing is overruled. All concur, except Dowling and Monks, JJ., who dissent.